 



Exhibit 10.21
PROMISSORY NOTE

$30,500,000.00   November 28, 2001

     FOR VALUE RECEIVED, and upon the terms and conditions set forth herein,
LOCKE SOVRAN I L.L.C., a New York limited liability company having an address at
6467 Main Street, Buffalo, New York 14221 (“Borrower”), promises to pay to the
order of GMAC COMMERCIAL MORTGAGE CORPORATION, a California corporation
(“Lender”), at Lender’s office located at 200 Witmer Road, P.O. Box 809,
Horsham, Pennsylvania 19044-0809, Attn: Servicing — Accounting Manager, or at
such other place as Lender may designate to Borrower in writing from time to
time, the principal sum of THIRTY MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($30,500,000.00), or so much thereof as is outstanding and unpaid,
together with interest thereon at the rate of seven and eight-tenths percent
(7.8%) per annum (“Interest Rate”), in lawful money of the United States of
America, which, at the time of payment, shall be legal tender in payment of all
debts and dues, public and private.
     1. COMPUTATION OF INTEREST. Interest under this Note shall be paid in
arrears and shall be calculated based on a 360-day year and paid for the actual
number of days elapsed for any whole or partial month in which interest is being
calculated. Interest shall accrue from the date on which funds are advanced
(regardless of the time of day such advance is made) through and including the
day on which funds are repaid, unless payment is received by Lender prior to the
time set forth in Section 2.03 hereof.
     2. PAYMENT OF PRINCIPAL AND INTEREST.
          2.01 Principal and Interest Payments. Borrower shall pay principal and
interest due under this Note as follows:
          Borrower shall pay consecutive monthly installments of principal and
interest in the amount of $219,560.50 (each a “Monthly Amount”), beginning on
the fifth day of January, 2002, and continuing on the fifth day of each and
every successive month thereafter (each a “Payment Date”) through and including
the Payment Date immediately prior to the Maturity Date (as defined below); and
          On the fifth day of December, 2011 (“Maturity Date”), the entire
outstanding principal balance hereof, together with all accrued but unpaid
interest thereon and any other amounts due under the Note or the other Loan
Documents (hereafter defined) shall be due and payable in full.
          2.02 Payment of Short Interest. If this Note is executed on a date
other than the fifth day of a calendar month, Borrower shall pay to Lender,
contemporaneously with the execution of this Note, an interest payment
calculated by multiplying (a) the number of days from and including the date of
this Note to and including the fourth day of such month (or if the date of this
Note is after the fourth day of the month, then the next following month) (b) by
a daily rate based on the Interest Rate calculated for a 360 day year.
          2.03 Method of Payment. Each payment due hereunder shall not be deemed
received by Lender until received on a Business Day (as hereafter defined) in
Federal funds immediately available to Lender prior to 2:00 p.m. local time at
the place then designated by Lender. Any payment received on a Business Day
after the time established by the preceding sentence, shall be deemed to have
been received on the immediately following Business Day for all purposes,
including, without limitation, the accrual of interest on principal. “Business
Day” for purposes of this note shall mean a day on which commercial banks are
not authorized or required by law to close in the State of New York.
          2.04 Application of Payments. Payments under this Note shall be
applied first to the payment

1



--------------------------------------------------------------------------------



 



of late fees and other costs and charges due in connection with this Note, as
Lender determines in its sole discretion, then to the payment of accrued but
unpaid interest, and then to reduction of the outstanding principal balance (in
inverse order of maturity whether or not then due), but such application shall
not reduce the amount of the fixed monthly installments required to be paid
hereunder unless partial prepayments are expressly permitted in the event of
partial release of collateral under Section 2.05 (b) below. No principal amount
repaid may be reborrowed. All amounts due under this Note shall be payable
without setoff, counterclaim or any other deduction whatsoever.
          2.05 Loan Repayment and Defeasance.
               (a) Repayment. Other than as set forth in this Section 2.05, or
as required or permitted pursuant hereto in connection with a casualty or
condemnation, Borrower shall have no right to prepay all or any portion of the
indebtedness evidenced by this Note (sometimes referred to in this Section 2.05
as “Loan”) prior to November 5, 2011 (the “Optional Prepayment Date”). From and
after the Optional Prepayment Date, provided no Event of Default exists, the
principal balance of this Note may be prepaid, in whole but not in part, except
as provided in Section 2.05(g), upon: (i) not less than thirty (30) days’ prior
written notice to Lender specifying the scheduled Payment Date on which
prepayment is to be made (the “Prepayment Date”); (ii) payment of all accrued
and unpaid interest on the outstanding principal balance of this Note through
and including the Prepayment Date and, if the Prepayment Date is not a Payment
Date, then a payment of all interest which would have accrued on the principal
balance of this Note through and including the fifth day of the calendar month
immediately following the calendar month in which the Prepayment Date occurs;
and (iii) payment of all other sums then due under this Note, the Security
Instrument and the other Loan Documents. Lender shall not be obligated to accept
any prepayment of the principal balance of this Note unless it is accompanied by
all sums due in connection therewith.
               (b) Voluntary Defeasance of the Note. On or after that date
(“Optional Defeasance Date”) which is the earlier to occur of (i) three years
after the date of this Note or (ii) two years after the Loan is sold into a
securitization (“Securitization”), and subject to confirmation from applicable
rating agencies (“Rating Agencies”) having been obtained therefor and to the
terms and conditions set forth in this Section 2.05(b), Borrower may defease all
(but not less than all) of the Loan (hereinafter, “Defeasance”). Defeasance
shall be subject to satisfaction of each of the following conditions precedent:
                    (i) Borrower shall provide not less than thirty (30) days
prior written notice to Lender specifying a date (“Defeasance Date”) which shall
be a Payment Date, on which the amount required to defease the Loan (“Defeasance
Deposit”) is to be made and on which the Defeasance is to occur, as well as the
anticipated outstanding principal amount of this Note as of the Defeasance Date.
                    (ii) Borrower shall pay to Lender all accrued and unpaid
interest on the outstanding principal balance of this Note to but not including
the Defeasance Date.
                    (iii) Borrower shall pay to Lender all other sums, not
including scheduled interest or principal payments, then due under this Note,
the Security Instrument and any of the other Loan Documents.
                    (iv) No Event of Default shall exist on the Defeasance Date.
                    (v) Borrower shall pay to Lender the required Defeasance
Deposit for the Defeasance.
                    (vi) Borrower shall execute and deliver one or more security
agreements in form and substance satisfactory to Lender (collectively, “Security
Agreement”), creating a first priority lien on, and security interest in, the
Defeasance Deposit and the U.S. Government Securities purchased with the
Defeasance Deposit in accordance with the provisions of Section 2.05(c).
                    (vii) Borrower shall deliver to Lender an opinion of
Borrower’s counsel, which opinion shall be in form and substance satisfactory to
Lender in its sole discretion, stating, among other

2



--------------------------------------------------------------------------------



 



things, that Lender has a perfected first priority security interest in the U.S.
Government Securities purchased with the Defeasance Deposit.
                    (viii) If required by the applicable Rating Agencies,
Borrower also shall deliver or cause to be delivered from Borrower’s counsel a
non-consolidation opinion with respect to the Successor Borrower (as defined
below), if any, which opinion shall be in form and substance satisfactory to
Lender in its sole discretion and to the applicable Rating Agencies. In
addition, if the Loan is included in any REMIC formed pursuant to a
Securitization, Borrower also shall deliver or cause to be delivered an opinion
of Borrower’s counsel, which opinion shall be in form and substance satisfactory
to Lender in its sole discretion, stating that (A) after a Defeasance, the Loan
will continue to be a “qualified mortgage” within the meaning of Section 860G of
the United States Internal Revenue Code (as now or hereafter amended, “Code”)
and (B) the REMIC will not fail to maintain its status as a “real estate
mortgage investment conduit” within the meaning of Section 860D of the Code as a
result of such Defeasance.
                    (ix) Borrower shall deliver to Lender a certification from
Borrower, in form and substance satisfactory to Lender, certifying that the
requirements set forth in this Section 2.05(b) have been satisfied.
                    (x) Borrower shall deliver such other certificates,
documents or instruments as Lender may reasonably request, all of which shall be
in form and substance acceptable to Lender.
                    (xi) Borrower shall pay all reasonable costs and expenses of
Lender incurred in connection with the Defeasance, including any costs and
expenses associated with the Release Instruments (as defined in Section 2.05(f)
hereof) and reasonable attorneys fees and expenses.
                    (xii) Borrower shall deliver to Lender a confirmation, in
form and substance satisfactory to Lender, by a “Big Five” independent certified
public accounting firm, that the Defeasance Deposit is sufficient to pay all
Scheduled Defeasance Payments and other amounts required to be paid by Borrower
hereunder in connection with the proposed Defeasance.
                    (xiii) Borrower shall deliver to Lender confirmation, in
form and substance satisfactory to Lender, that all conditions to Defeasance
have been met from any applicable Rating Agency that has required as a condition
to Defeasance that such conditions have been met.
          (c) Purchase of U.S. Government Securities. In connection with the
Defeasance of this Note, Borrower hereby appoints Lender as its agent and
attorney-in-fact for the purpose of using the Defeasance Deposit to purchase
U.S. Government Securities (which purchases, if made by Lender, shall be made on
an arms-length basis at then prevailing market rates) which provide payments on
or prior to, but as close as possible to, all successive Payment Dates after the
Defeasance Date, (including the outstanding principal balance of this Note due
on the Maturity Date), and in amounts equal to the full amounts due on each
Payment Date under this Note (“Scheduled Defeasance Payments”). Borrower,
pursuant to the Security Agreement or other appropriate document, shall
irrevocably authorize and direct that the payments received from the U.S.
Government Securities may be made directly to Lender and applied to satisfy the
obligations of the Borrower under this Note. In connection with the Defeasance
of the Loan, any portion of the Defeasance Deposit in excess of the amount
necessary to purchase the U.S. Government Securities required by this
Section 2.05 (c) and satisfy Borrower’s obligations under Section 2.05 shall be
remitted to Borrower. Any amounts received in payment on the U.S. Government
Securities in excess of the amounts necessary to make monthly payments pursuant
to Section 2 (including payments due on the Maturity Date) shall be treated in
accordance with the terms of Section 2.04 hereof.
          (d) Successor Borrower Option. If requested by Borrower, in connection
with a Defeasance of the Loan, Lender, at Borrower’s expense, shall establish or
designate one or more successor entities (“Successor Borrower”) and Borrower
shall transfer and assign all obligations, rights and duties under and to this
Note, together with the pledged U.S. Government Securities, to the Successor
Borrower. The obligation of the Lender to establish or designate a Successor
Borrower shall be retained by the original Lender named herein notwithstanding
the sale or transfer of this Loan unless such obligation is specifically assumed
by the transferee. The Successor Borrower shall assume in writing the
obligations under this Note, the Security Agreement and the other Loan
Documents, by

3



--------------------------------------------------------------------------------



 



agreements in form and substance satisfactory to Lender, whereupon Borrower
shall be relieved of its obligations thereunder. Borrower shall pay $1,000 to
any such Successor Borrower as consideration for assuming Borrower’s obligations
under the Note and the Security Agreement. Notwithstanding anything in this Note
or the Security Instrument to the contrary, no other assumption fee shall be
payable upon a transfer of this Note in accordance with this Section 2.05(d),
but Borrower shall pay all out-of-pocket costs and expenses incurred by Lender,
including Lender’s reasonable attorneys fees and expenses, incurred in
connection therewith.
          (e) Repayment Upon Default. If all or any part of the principal amount
of this Note is prepaid upon acceleration of this Note following the occurrence
of an Event of Default prior to the Optional Prepayment Date, then, in addition
to such principal payment, Borrower shall be required to make such payments
(“Yield Maintenance Payments”) in an amount equal to the greater of (i) one
percent (1%), or (ii) the excess, if any, of (A) the aggregate respective
present values of all scheduled interest and principal payments payable on each
Payment Date in respect of this Note for the period from the date of such
prepayment upon acceleration to the Maturity Date, discounted monthly at a rate
equal to the Treasury Constant Maturity Yield Index (defined below) and based on
a 360-day year of twelve 30-day months over (B) the then current outstanding
principal amount of this Note. For purposes hereof, “Treasury Constant Maturity
Yield Index” shall mean the average yield for “This Week” as reported by the
Federal Reserve Board in Federal Reserve Statistical Release H.15(519) (“FRB
Release”) published during the second full week preceding the Prepayment Date
for instruments having a maturity coterminous with the remaining term of this
Note. In the event the FRB Release is no longer published, Lender shall select a
comparable publication to determine the Treasury Constant Maturity Yield Index.
If there is no Treasury Constant Maturity Yield Index for instruments having a
maturity coterminous with the remaining term of this Note, then the weighted
average yield to maturity of the Treasury Constant Maturity Yield Indices with
maturities next longer and shorter than such remaining average life to maturity
shall be used, calculated by averaging (and rounding upward to the nearest whole
multiple of 1/100 of 1% per annum, if the average is not such a multiple) the
yields of the relevant Treasury Constant Maturity Yield Indices (rounded, if
necessary, to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above
rounded upward). The Yield Maintenance Payments to be paid in connection with
any prepayment under this Section 2.05(e) shall be determined by Lender and
shall be conclusive and binding on Borrower (absent manifest error). For
purposes of this Section 2.05(e), the unpaid principal amount due on this Note
on the date of prepayment shall be determined after giving effect to any payment
of scheduled amortization made on such date.
          (f) Release of the Mortgaged Property. No repayment, prepayment or
Defeasance of all or any portion of this Note shall cause, give rise to a right
to require, or otherwise result in, the release of the real or personal property
subject to the lien or mortgage created by the Security Instrument (referred to
in this Section 2.05(f) as “Mortgaged Property”), except as follows:
               (i) If Borrower has elected Defeasance, and the requirements of
Section 2.05(b) have been satisfied, the Mortgaged Property shall be released
from the lien and mortgage created by the Security Instrument, whereupon the
U.S. Government Securities pledged pursuant to the Security Agreement shall be
the sole source of Borrower’s collateral securing this Note. The Security
Instrument shall otherwise remain in full force and effect as to provisions not
pertaining to the Mortgaged Property.
               (ii) In connection with the release of the Mortgaged Property
contemplated in this Section 2.05(f), Borrower shall submit to Lender, not less
than thirty (30) days prior to the Defeasance Date, a release of the Mortgaged
Property (and related Loan Documents approved by Lender) for execution by Lender
which shall be in a form appropriate in the applicable state and otherwise
satisfactory to Lender in its reasonable discretion, along with all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release (collectively, “Release Instruments”), together
with a certification from Borrower, in form and substance satisfactory to
Lender, certifying that such documentation (A) is in compliance with all
Applicable Laws (as defined in the Security Agreement [defined below]), and
(B) will effect such releases in accordance with the terms of this Section 2.05.
          (g) From time to time on or after the Optional Defeasance Date, but
only in connection with any transfer or sale pursuant to Article 8 of the
Security Instrument, Borrower may obtain a release from the lien of the Security
Instrument of one or more Parcels (as identified on Exhibit A hereto), but less
than all of the Property, in each case together with all improvements thereon
and other property appurtenant thereto which is collateral for

4



--------------------------------------------------------------------------------



 



the loan evidenced hereby (each Parcel being released from the lien of the
Security Instrument is referred to as a “Release Parcel”, and the Parcel(s)
remaining subject to the lien of the Security Instrument are referred to
collectively, as the “Remaining Parcel”), upon the satisfaction of the following
conditions:
               (i) Borrower shall give Lender not less than thirty (30) days’
prior written notice, specifying the date (the “Partial Defeasance Date”) on
which the Partial Defeasance Deposit (as defined below) is to be delivered, such
date being a Payment Date, and identifying the Release Parcel being released;
               (ii) accrued and unpaid interest and other sums due under this
Note and under the other Loan Documents up to the Partial Defeasance Date,
including, without limitation, all reasonable costs and expenses incurred by
Lender or its agents in connection with such partial defeasance (including,
without limitation, any legal fees and expenses incurred in connection with
obtaining and reviewing the Partial Defeasance Collateral (as defined below) and
the preparation of the Defeased Note, the Undefeased Note, the Partial
Defeasance Security Agreement (as defined below) and related documentation),
shall be paid in full on or prior to the Partial Defeasance Date;
               (iii) No Event of Default, and no event or condition that, with
the giving of notice or passage of time or both, would constitute an Event of
Default, shall exist either at the time Borrower gives notice of the Partial
Defeasance Date to Lender or on the Partial Defeasance Date;
               (iv) Lender, at Borrower’s expense, shall prepare all necessary
documents to sever the indebtedness evidenced by this Note into two substitute
notes, one (the “Defeased Note”) having a principal balance equal to the
Adjusted Release Amount (as defined herein) with respect to the Release Parcel,
and the other (the “Undefeased Note”) having a principal balance equal to the
remaining principal balance outstanding on this Note as of the Partial
Defeasance Date. The “Monthly Amount” of the Defeased Note and the Undefeased
Note shall be determined by proportionately allocating the Monthly Amount
between them, as determined by Lender, such that the aggregate payment each
month under the Defeased Note and the Undefeased Note equals the Monthly Amount.
The Defeased Note shall mature on the Maturity Date, and except as set forth
above shall have identical terms as this Note (except for the principal
balance), except that a Defeased Note cannot be the subject of any further
defeasance. The Undefeased Note shall have identical terms as this Note (except
for the principal balance and Monthly Amount thereunder);
               (v) Borrower shall deliver to Lender on or prior to the Partial
Defeasance Date, the Adjusted Release Amount with respect to each Release Parcel
together with an additional amount such that the aggregate amount (the “Partial
Defeasance Deposit”) is sufficient to purchase direct, non-callable obligations
of the United States of America (the “Partial Defeasance Collateral”) that
provide for payments prior, but as close as possible, to all successive Payment
Dates occurring after the Partial Defeasance Date through and including the
Maturity Date, with each such payment being equal to or greater than the amount
of the corresponding installment of principal and interest under the Defeased
Note;
               (vi) The Partial Defeasance Collateral shall be duly endorsed by
the holder thereof as directed by Lender or accompanied by a written instrument
of transfer in form and substance wholly satisfactory to Lender (including,
without limitation, such instruments as may be required by the depository
institution holding such securities to effectuate book-entry transfers and
pledges through the book-entry facilities of such institution) in order to
create a first priority security interest therein in favor of Lender in
conformity with an applicable state and federal laws governing granting of such
security interests;
               (vii) Borrower shall deliver the following to Lender on or prior
to the Partial Defeasance Date:
                    A. a pledge and security agreement, in form and substance
satisfactory to Lender in its sole discretion, creating a first priority
security interest in favor of Lender in the Partial Defeasance Deposit and the
Partial Defeasance Collateral (the “Partial Defeasance Security Agreement”),
which shall provide, among other things, that any excess received by Lender from
the Partial Defeasance Collateral over the amounts payable under the Defeased
Note shall be refunded to Borrower promptly after each monthly Payment Date;
                    B. a certificate of Borrower certifying that all of the
requirements set forth in this Section 2.05(g) have been satisfied;

5



--------------------------------------------------------------------------------



 



                    C. an opinion of counsel for Borrower in form and substance
and delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, (x) that Lender has a perfected first priority security
interest in the Partial Defeasance Deposit and the Partial Defeasance
Collateral, (y) that the Partial Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms and (z) that the defeasance will
not cause the Trust to fail to qualify as a REMIC, within the meaning of
Section 860D of the Code;
                    D. evidence in writing from each of the Rating Agencies to
the effect that such release will not result in a qualification, downgrade or
withdrawal of any rating in effect immediately prior to the Partial Defeasance
Date for any securities issued in connection with a Secondary Market
Transaction;
                    E. a certificate in form reasonably acceptable to Lender,
from a firm of independent certified public accountants acceptable to Lender,
certifying that the Partial Defeasance Collateral is sufficient to make the
payments required by Paragraph 2.05(c) above;
                    F. evidence reasonably acceptable to Lender that the
Undefeased Note will continue to be secured by the Security Instrument; and
                    G. such other certificates, opinions, documents or
instruments as Lender may reasonably require.
          (h) If Borrower is defeasing an Undefeased Note from a prior
defeasance in accordance with this Section 2.05(g), such defeasance shall be in
accordance with the requirements of Paragraphs (a) through (f) of this
Section 2.05.
          (i) Upon a partial defeasance in accordance with Section 2.05(g),
Borrower shall, at Lender’s request, assign all its obligations and rights under
the Defeased Note to a special-purpose bankruptcy-remote entity (“Partial
Defeasance Successor Borrower”) to be formed by Borrower at its sole cost and
expense. In connection therewith, the Partial Defeasance Successor Borrower
shall execute an assumption agreement in form and substance satisfactory to
Lender in its sole discretion pursuant to which it shall assume Borrower’s
obligations under the Defeased Note and the Partial Defeasance Security
Agreement. The sole asset of Partial Defeasance Successor Borrower shall be the
Partial Defeasance Collateral. In connection with such assignment and
assumption, Borrower and/or Partial Defeasance Successor Borrower shall:
               (i) deliver to Lender an opinion of counsel in form and substance
and delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, that such assumption agreement is enforceable against
Borrower and Partial Defeasance Successor Borrower, as applicable, in accordance
with its terms and that the Defeased Note and the Partial Defeasance Security
Agreement and any other documents executed in connection with such defeasance
are enforceable against Partial Defeasance Successor Borrower, and the
Undefeased Note remains enforceable against Borrower, each in accordance with
their respective terms, and
               (ii) pay all costs and expenses incurred by Lender or its agents
in connection with such assignment and assumption (including, without
limitation, any fees and disbursements of legal counsel).
          (j) Upon an assumption by Partial Defeasance Successor Borrower
acceptable to Lender, except as otherwise provided in the Loan Documents,
Borrower shall be relieved of its obligations under the Defeased Note and the
Partial Defeasance Security Agreement and, to the extent such documents relate
to the Release Parcel, the other Loan Documents.
          (k) Upon compliance with the requirements of Section 2.05(g) and (h),
the Release Parcel shall be released from the lien of the Security Instrument
and the other Loan Documents, and the Partial Defeasance Collateral shall
constitute collateral which shall secure the Defeased Note. Lender will, at
Borrower’s expense, execute and deliver any agreements reasonably requested by
Borrower to release the lien of the Security Instrument from the Property.

6



--------------------------------------------------------------------------------



 



          (1) As used in Section 2.05(g) of this Note:
               (i) “Adjusted Release Amount” shall mean, with respect to the
Release Parcel, 125% of the Allocated Loan Amount with respect to such Parcel as
set forth on Exhibit A, and
               (ii) “Allocated Loan Amount” shall mean, with respect to each
Parcel, the amount set forth on Exhibit A to this Note.
     3. SECURITY; LOAN DOCUMENTS. The indebtedness evidenced by this Note and
the obligations created hereby (including without limitation the amounts
authorized by Section 4 to be collected by Lender and any prepayment
consideration when due hereunder) are secured by, among other things, those
first mortgages, deeds of trust, security interests and liens on those certain
parcels of real property shown on Exhibit A hereof (each “a Parcel”, and
collectively, the “Property”) and certain personal property collateral of
Borrower, tangible and intangible, as described more particularly in those
certain Deeds of Trust and Security Agreements and/or Mortgages and Security
Agreements, as applicable (referred to individually and collectively as, the
“Security Instrument”) from Borrower to Lender, dated as of the date hereof. The
Security Instrument together with this Note and all other documents to or of
which Lender is a party or a beneficiary now or hereafter evidencing, securing,
guarantying, modifying or otherwise relating to the indebtedness evidenced
hereby, and all extensions, renewals and modifications thereof, are collectively
referred to herein as the “Loan Documents.” Unless otherwise defined herein, any
capitalized terms herein shall have the meaning ascribed to such terms in the
Security Instrument.
     4. DEFAULT.
          4.01 Event of Default. The occurrence of any of the following shall
constitute an event of default (“‘Event of Default”) under this Note: (a) if any
payment of principal and interest or any other payment required under this Note
is not received by Lender on or before the date that is five (5) days after the
date such payment is due (except that no grace period shall be provided for the
payment of principal and interest due on the Maturity Date or upon acceleration
of indebtedness following the occurrence of an Event of Default); or (b) if any
default should occur under any of the other Loan Documents which is not fully
cured following applicable notice or prior to the expiration of any applicable
grace or cure period. Upon the occurrence of an Event of Default, at Lender’s
option, the outstanding principal balance of this Note, together with all unpaid
interest accrued thereon and all other sums due hereunder or under any other of
, the other Loan Documents, shall, without notice or prior demand, immediately
become due and payable.
          4.02 Late Charges. If any payment is not received by Lender on or
before the date that is five (5) days after the date such payment is due (such
date may be extended by the applicable grace period as referenced in
Section 4.01), then, in addition to any default interest payments due hereunder,
Borrower also shall pay to Lender a late charge in an amount equal to five
percent (5.0%) of the amount of such overdue payment to defray the expenses
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of the delinquent payment. Such late
charge shall be immediately due and payable, without notice or demand therefor.
          4.03 Default Interest Rate. If this Note is not paid in full on or
before the Maturity Date or the date on which the due date of the indebtedness
has been accelerated pursuant to the provisions hereof, the unpaid principal and
accrued interest and other amounts then due shall bear interest at a rate per
annum (“‘Default Interest Rate”) equal to the lesser of (a) five percent (5.0%)
in excess of the Interest Rate or (b) the maximum rate of interest, if any,
which may be charged or collected from Borrower under applicable law. In
addition, Lender shall have the right, without acceleration of the indebtedness,
to collect interest at the Default Interest Rate on any payment due hereunder
(including without limitation late charges and fees for legal counsel) which is
not received by Lender on or before the date on which such payment originally
was due (as such due date may be extended by the applicable grace period, if
any). Interest at the Default Interest Rate shall be immediately due and payable
from the due date specified herein and shall accrue until all Events of Default
have been fully cured or full payment is received, as applicable.
          4.04 Interest on Judgments. Interest shall accrue on any judgment
obtained by Lender in connection with the enforcement or collection of this Note
until such judgment amount is paid in full at a rate equal

7



--------------------------------------------------------------------------------



 



to the greater of (a) the Default Interest Rate or (b) the legal rate applicable
to judgments within such jurisdiction; provided, however, that interest shall
not accrue at a rate in excess of the maximum rate of interest, if any, which
may be charged or collected from Borrower under applicable law.
          4.05 Cumulative Remedies; Attorney Fees. The remedies of Lender in
this Note and in the other Loan Documents, or at law or in equity, shall be
cumulative and concurrent, and may be pursued singly, successively or together
in Lender’s sole discretion and as often as occasion therefor shall arise. If
Borrower’s obligations under this Note or any of the other Loan Documents are
enforced by Lender through an attorney-at-law, or any payment due under this
Note or the other Loan Documents is collected by or through an attorney-at-law
or collection agency, Borrower agrees to pay all costs incurred by Lender in
connection therewith, including, but not limited to, reasonable fees and
disbursements of legal counsel (whether with respect to a retained firm or
Lender’s in-house staff) and collection agency costs, whether or not suit be
brought. No provision of this Section 4 shall be construed as an agreement or
privilege to extend the date on which any required payment is due (subject to
the applicable grace period, if any), nor as a waiver of any other right or
remedy accruing to Lender by reason of the occurrence of an Event of Default.
The payments required under this Section 4 shall be in addition to, and shall in
no way limit, any other rights and remedies provided for in this Note or any of
the other Loan Documents, nor any other remedies provided by law or in equity,
and shall be added to the principal evidenced by this Note and deemed secured by
the Security Instrument and other Loan Documents
     5. LIMITATIONS ON RECOURSE. Notwithstanding anything to the contrary
contained in this Note, the liability of Borrower and of any general partner,
principal or member of Borrower to pay the indebtedness evidenced by this Note
and for the performance of the other agreements, covenants and obligations
contained herein and in the other Loan Documents shall be limited as set forth
in Article 15 of the Security Instrument.
     6. NO USURY. This Note is subject to the express condition that at no time
shall Borrower be required or obligated to pay interest (or any other amount
agreed to be paid hereunder which shall be deemed to be interest) at a rate
which would subject Lender to either civil or criminal liability as a result of
being in excess of the maximum interest rate which Borrower is permitted by
applicable law to pay. If, from any circumstance whatsoever, Borrower is at any
time required or obligated to pay interest (or any other amount agreed to be
paid hereunder shall be deemed to be interest) at a rate in excess of such
maximum rate, then the amount to be paid immediately shall be reduced to such
maximum rate, and, as required by applicable law, all previous payments in
excess of such maximum shall be deemed to have been payments in reduction of the
principal balance owing under this Note in the inverse order of maturity
(whether or not then due) or, at the option of Lender, be paid over to Borrower
and not to the payment of interest. All sums paid or agreed to be paid to Lender
for the use, forbearance or detention of the indebtedness evidenced herby shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term of this Note until payment in full so
that the rate or amount of interest on account of said indebtedness does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to this Note for so long as the Note is outstanding. This Section
will control all agreements between Borrower and Lender in connection with this
Note.
     7. GENERAL CONDITIONS.
          7.01 No Waiver by Lender. No failure to accelerate the debt evidenced
hereby nor failure or delay in exercising any other right or remedy upon the
occurrence of an Event of Default hereunder, or any acceptance of a partial or
past due payment, or indulgences granted from time to time shall be construed
(a) as a novation of this Note or as a reinstatement of the indebtedness
evidenced hereby, (b) as a waiver or impairment of Lender’s right of
acceleration or any other right or remedy available to Lender upon the
occurrence of an Event of Default, or (c) as a waiver of Lender’s right
thereafter to insist upon strict compliance with the terms of this Note or any
of the other Loan Documents; and Borrower hereby expressly waives the benefit of
any statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing. No extension of the time for payment of any amount due under this
Note or under any of the other Loan Documents made by Lender’s agreement with
any person now or hereafter liable for the payment thereof shall operate to
release, discharge, modify, change or affect the original liability of Borrower
under this Note or any such other person, either in whole or in part unless
Lender agrees otherwise in writing.

8



--------------------------------------------------------------------------------



 



          7.02 Borrower’s Waivers. Borrower, for itself and all others who may
become liable for payment of all or any part of the indebtedness evidenced by
this Note, hereby waives presentment for payment, demand, protest, and notice of
dishonor, protest, nonpayment, demand, intent to accelerate, and acceleration.
Borrower, for itself and all others who may become liable for payment of all or
any part of the indebtedness evidenced by this Note, hereby further waives and
renounces, to the fullest extent permitted by law, all rights to the benefits of
any moratorium, reinstatement, marshalling, forbearance, valuation, stay,
extension, redemption, appraisement, exemption and homestead now or hereafter
provided by the Constitution and laws of the United States of America and of
each state thereof, both as to party and property (real and personal), against
the enforcement and collection of the obligations evidenced by this Note or the
other Loan Documents.
          7.03 Unconditional Payment. If any payment received by Lender
hereunder shall be deemed by a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under any bankruptcy, insolvency or
other debtor relief law, then the obligation to make such payment shall survive
any cancellation or satisfaction of this Note or return thereof to Borrower and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand. No release of any security for
this Note or any party liable for payment of this Note shall release or affect
the liability of Borrower or any other party who may become liable for payment
of all or any part of the indebtedness evidenced by this Note. Lender may
release any guarantor, surety or indemnitor of this Note from liability, in
every instance without the consent of Borrower hereunder and without waiving any
rights which Lender may have hereunder or under any of the other Loan Documents
or under applicable law or in equity.
          7.04 Authority. Borrower represents that Borrower has full power,
authority and legal right to execute, deliver and perform its obligations
pursuant to this Note, that the execution, delivery and performance of this Note
has been duly authorized, that the person executing this Note on Borrower’s
behalf has authority to do so, and that this Note, once executed by Borrower,
constitutes the valid and binding obligation of Borrower, enforceable in
accordance with its terms.
          7.05 Negotiable Instrument. Borrower agrees that this Note shall be
deemed a negotiable instrument, even though this Note, absent this paragraph,
may not otherwise qualify as a negotiable instrument under applicable law.
          7.06 Sale of Loan by Lender. Lender shall have the right to transfer,
sell or assign this Note, the Security Instrument and the Other Security
Documents, and the Obligations hereunder.
     8. MISCELLANEOUS.
          8.01 Notices. All notices and other communications under this Note or
under the other Loan Documents are to be in writing, addressed to the respective
party as set forth in this section, and shall be deemed to have been duly given
(a) upon delivery, if delivered in person with receipt acknowledged by the
recipient thereof, (b) one (1) business day after having been deposited for
overnight delivery, fee prepaid, with any reputable overnight courier service,
or (c) three (3) business days after having been deposited in any post office or
mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested. Initial
addresses for each party are as follows:
Borrower: Locke Sovran I L.L.C.
6467 Main Street Buffalo, New York 1422 1
Attn: Michael Rogers
Lender: GMAC Commercial Mortgage Corporation
200 Witmer Road
Horsham, Pennsylvania 19044
Attn: Servicing — Executive Vice President
Each party may establish a new address from time to time by written notice to
the other given in accordance with

9



--------------------------------------------------------------------------------



 



this section; provided, however, that no such change of address will be
effective until written notice thereof is actually received by the party to whom
such change of address is sent. Notice to additional parties now or hereafter
designated by a party entitled to notice are for convenience only and are not
required for notice to a party to be effective in accordance with this section.
          8.02 Entire Agreement; Time of Essence. This Note, together with the
other Loan Documents and Lender’s commitment letter to Borrower, contain the
entire agreements between Borrower and Lender relating to the subject matter
hereof and thereof, and supersede all prior discussions and agreements (oral or
written) relative hereto and thereto which are not contained herein or therein.
Borrower represents and warrants that it is not relying on any promises,
covenants, representations or agreements in connection with this Note or the
other Loan Documents, other than as expressly set forth herein or therein. In
the event of any conflict between the terms of the Loan Documents, the following
order of priority shall be used to resolve such conflict: The Note shall control
over the Security Instrument and the Security Instrument shall control over all
other Loan Documents. Time is of the essence with respect to all provisions of
this Note.
          8.03 Modification. Neither this Note nor any of the other Loan
Documents may be changed, waived, supplemented, discharged or terminated orally
or by any act or failure to act on the part of Borrower or Lender, but only by
an agreement in writing signed by the party against whom enforcement thereof is
sought and then only to the extent expressly set forth in such writing. No
person other than a duly authorized officer or agent of Lender shall be deemed
an agent of Lender nor have any authority to waive, modify, supplement or
terminate in any manner whatsoever any of the terms of this Note.
          8.04 Binding Effect; Joint and Several Obligations. The terms and
provisions of this Note and the other Loan Documents shall be binding upon and
inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors and assigns, whether by voluntary
action of the parties or by operation of law. The foregoing shall not be
construed, however, to alter any limitations or restrictions applicable to
Borrower under the other Loan Documents. If Borrower consists of more than one
person or entity, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note and the other Loan Documents.
          8.05 Unenforceable Provisions. Any provision of this Note or the other
Loan Documents which may be determined by competent authority to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          8.06 Ambiguity and Construction of Certain Terms. Neither this Note
nor any uncertainty or ambiguity herein shall be construed or resolved against
Lender by virtue of the fact that such document has originated with Lender as
drafter. Borrower acknowledges that it has reviewed this Note and has had the
opportunity to consult with counsel on same. This Note, therefore, shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto. All
personal pronouns used herein, whether used in the masculine, feminine or neuter
gender, shall be deemed to include all other genders; the singular shall include
the plural and vice versa. Titles of articles and sections are for convenience
only and in no way define, limit, amplify or describe the scope or intent of any
provisions hereof. “Herein,” “hereof” and “hereunder” and other words of similar
import refer to this Note as a whole and not to any particular section,
paragraph or other subdivision; “Section” refers to the entire section and not
to any particular subsection, paragraph of other subdivision. Reference to days
for performance shall mean calendar days unless Business Days are expressly
indicated.
          8.07 Governing Law. This Note shall be governed by, construed and
enforced in accordance with the laws of the State of New York without reference
to conflicts of law rules. It is the intent of the parties hereto that the
provisions of Section 5-1401 of the General Obligations Law of the State of New
York apply to this Note. Accordingly, in all respects, including, without
limitation, matters of construction, validity, enforceability and performance,
this Note and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and performed in such State, and any applicable law of the United
States of America, except that at all times the provisions for enforcement of
the power

10



--------------------------------------------------------------------------------



 



of sale granted under the Security Instrument and the creation, perfection and
enforcement of the security interests created pursuant thereto and pursuant to
the other Loan Documents shall be governed by and construed according to the
laws of the state where the applicable Parcel is located. Except as provided in
the immediately preceding sentence, Borrower hereby unconditionally and
irrevocably waives, to the fullest extent permitted by law, any claim to assert
that the law of any jurisdiction other than New York governs this Note.
          8.08 Consent to Jurisdiction. Borrower and Lender, by its acceptance
of this Note, agree and consent to the exclusive jurisdiction and venue of any
state or federal court sitting in the county and state where the real property
encumbered by the Security Instrument is located with respect to any legal
action, proceeding, or controversy between them and hereby expressly waive any
and all rights under applicable law or in equity to object to the jurisdiction
and venue of said courts. Borrower further irrevocably consents to service of
process by certified mail, return receipt requested, to Borrower at the address
for Borrower last provided to Lender in accordance with the notice provision of
this Note and agrees that such service shall be effective ten (10) days after
mailing. Nothing herein shall, however, preclude or prevent Lender from bringing
any one or more actions against Borrower in any other jurisdiction as may be
necessary to enforce or realize upon the security or other collateral provided
for this Note.
          8.09 WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT BORROWER MAY HAVE TO TRIAL BY JURY IN ANY
LEGAL ACTION, PROCEEDING, OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE INDEBTEDNESS EVIDENCED BY THIS
NOTE; THE APPLICATION OR COMMITMENT FOR THE LOAN EVIDENCED BY THIS NOTE; THE
INTERPRETATION, CONSTRUCTION, VALIDITY, ENFORCEMENT OR PERFORMANCE OF THIS NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS; OR ANY ACTS OR OMISSION OF LENDER, ITS
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION WITH ANY OF THE
FOREGOING.
          8.10 Tax Identification Number. Borrower represents and warrants that
its current tax identification number is: 16-1597988.
     IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the
date first above written.

             
 
                BORROWER: LOCKE SOVRAN I L.L.C., a New York limited
   liability company    
 
                By: Locke Sovran I Manager, Inc., a
Delaware corporation, its manager    
 
           
 
  By:   /s/ David L. Rogers    
 
           
 
  Name:   David L. Rogers
   
 
  Title:   V.P.    

11